Plaintiff’s predecessor in title leased the land in question to the predecessor in title of the B. & O. R. R. Co. The Railroad Company installed tracks and other necessary equipment and operated a railroad over the right of way for a number of years. They finally acquired other property some of which was adjacent to the old right of way and installed new tracks and equipment, later removing the tracks and equipment from the old right of way. Plaintiff, who is the owner of the fee to the old right of way, brought this action in the Shelby Common Pleas to recover possession on the ground that it had been abandoned for railroad purposes. The Common Pleas Court found for the defendant, and the Court of Appeals affirmed the Common Pleas. The plaintiff is now asking that the Court of Appeals be required to certify its record and claims and cites authorities as follows: — •
1. That the company abandoned the right of way by failing to operate trains thereon, and by removing the tracks and bridges and constructing and operating a new line to accomplish the same purpose. C. H. & D. Ry. Co. v. Wachter, 70 OS. 113.
2. By leasing the property to an electric light and power company for the purpose of directing and maintaining high tension lines upon it. Platt v. Penna. Co. 43 OS. 228.
3. By the failure to cut the weeds, maintain the fences and keep the right of way clear of combustible material as provided in Secs. 7149, 8968, 8913 GC.
4. By the failure to provide water ways along the new right of way, and the wasting of the surface water over the old right of way contrary to 8908 GC.